Citation Nr: 1336641	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-23-158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the severance of service connection for squamous cell carcinoma of the oropharynx secondary to exposure to Agent Orange herbicide was proper, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1969 to January 1972.  The Veteran died in March 2007 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 and a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The November 2006 rating decision severed service connection for squamous cell carcinoma of the oropharynx secondary to exposure to Agent Orange herbicide, and the March 2008 rating decision denied service connection for the cause of the Veteran's death.   

The provisions regarding substitution contained in 38 U.S.C.A. § 5121A are not applicable in this case, as the Veteran died March 18, 2007, prior to the enactment of the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In a November 2006 rating decision, the RO severed service connection for squamous cell carcinoma of the oropharynx secondary to exposure to Agent Orange herbicide, effective March 1, 2007.  In February 2007, the Veteran filed a notice of disagreement (NOD) with respect to the severance of service connection.  The Veteran died in March 2007 of cardiorespiratory arrest due to squamous cell carcinoma of the oropharynx, prior to any action by the RO on his February 2007 NOD.

An eligible party, including the surviving spouse, is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. §5121; 38 C.F.R. §3.1000.  A Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  In this case, the filing of the February 2007 NOD prevented the claim from being "finally adjudicated" under 38 C.F.R. § 3.1000(d)(5) at the time of the Veteran's death.  Therefore, the appellant would be eligible for accrued benefits pending a favorable decision on the Veteran's claim.

When a notice of disagreement has been filed, an SOC must be issued.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  Since this claim was still pending despite the Veteran's death, the Board is therefore obligated to remand this issue for the issuance of a SOC.


As to the appellant's claim for cause of death, the Board finds that this claim is inextricably intertwined with the issue of whether severance of service connection was proper for squamous cell carcinoma of the oropharynx, as service connection for the same cancer is at issue in both claims.  Therefore, the Board finds that adjudication of service connection for the cause of the Veteran's death must be held in abeyance until the AOJ completes its adjudication of the claim discussed above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with respect to whether the severance of service connection for squamous cell carcinoma of the oropharynx secondary to exposure to Agent Orange herbicide was proper, for accrued benefits purposes.  The appellant is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning the issue.  38 C.F.R. § 20.302(b) (2012).  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Review the claims file, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


